828 F.2d 20
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley P. SAX, Trustee of the Stan Sax Corp. EmployeesPension Fund, Plaintiff-Appellant,v.LEHMAN BROTHERS KUHN LOEB INCORPORATED and Ernest M. Krauss,Defendants-Appellees.
No. 87-1437
United States Court of Appeals, Sixth Circuit.
September 1, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges, and WISEMAN, Chief United States District Judge.*


2
The plaintff appeals from an order denying his motion to amend a prior order removing him as representative to an Employees' Pension Trust and requiring the beneficiaries of that trust to select a successor trustee.  The defendants now move to dismiss on grounds that this Court lacks jurisdiction to hear the appeal.  The plaintiff has responded in opposition to the motion.


3
It appears that the district judge denied the motion to amend in form but granted it in substance by requiring the plaintiff to appoint a successor corporate trustee of the Plan.  This appeal is therefore moot.  Accordingly,


4
It is ORDERED that the motion to dismiss is granted.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation